NOT FOR. PU.BLICA'I`ION lN W’EST'S HAWAI°I REI’()RTS AND PACIFIC REP()RTEYR

NO. 30035

IN THE INTERMEDIATE COURT OF APPEALS

09 mss sTATs on HAwAr:

 

sTATE oF HAwA1‘:, plaintiff-Appe11@@, v. ij
JOSEPH MAXILOM, Defendant~Appellant

APPEAL FRoM THE c:RcU:T coURT 0F THE F:RsT c1RcUIT
(cR. No. 06-1-1484) ' j,

ORDER GRANTING MOTION TO DISMISS APPEAL QM
(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon consideration of Defendant-Appellant Joseph
Maxilom's Motion to Dismiss Appeal, the papers in support, and
the records and files herein, it appears that: (l) Appellant
filed a notice of appeal on September 3, 2009; (2) Appellant now
moves to dismiss his appeal; and (3) in compliance with the
requirements of HRAP Rule 42(c), Appellant’s declaration in
support of the motion to dismiss shows that Appellant understands
the consequences of dismissing his appeal and that the withdrawal
of his appeal is voluntary. Therefore,

IT IS HEREBY ORDERED that the motion to dismiss appeal

is granted, and this appeal is dismissed.

DATED: Honolulu, HawaFi, February ll, 20lO.

jeff :>arwa_.

Chief Judge
‘Vv

¢” /?~
/.~//?

Associate Judge

¢W.W¢Q£zjd:.

Associate Judge